REASONS FOR ALLOWANCE

Claims 21, 24-29, 32-35, 37 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 recites the limitation “determining that at least a first number or a first percentage of pairs of consecutive logical-to-physical address entries has a first logical-to-physical address entry stored in one of the first memory area or the second memory area and has a second logical-to-physical address entry stored in another one of the first memory area or the second memory area; and after the determining, writing a first logical-to-physical address entry into a given memory area of the one or more memories without determining whether a consecutive logical- to-physical address entry is stored in the same given memory area, and wherein the consecutive logical-to-physical address entries comprise at least two logical- to-physical address entries associated with at least two consecutive logical addresses”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0117 and 0128].  Said limitations, in combination with the other recited limitations of claim 21, are not taught or suggested by the prior art of record.
The closest prior art of record is Mizuno et al. (U.S. Patent No. 6609176) which teaches determining the percentage of the consecutive logical address numbers of adjacently located logical blocks for each physical stripe but does not teach determining the percentage of consecutive logical-to-physical address entries, which reference consecutive logical address numbers, that are stored in different stripes.
Claims 24-28 depend from claim 21, and are considered allowable for at least the same reasons as claim 21.
Claim 29 contains similar limitations to claim 21, and is considered allowable for at least the same reasons as claim 21. Claims 32-35 depend from claim 29, and are considered allowable for at least the same reasons as claim 29.
Claim 37 contains similar limitations to claim 21, and is considered allowable for at least the same reasons as claim 21. Claim 40 depends from claim 37, and is considered allowable for at least the same reasons as claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEPHANIE WU/            Examiner, Art Unit 2133